Exhibit 10.4

 

SECURITY AGREEMENT

 

Date:                    November 30, 2005

 

Secured Party:

 

Oliver Kendall Kelley

8101 W. 34th Avenue

Amarillo, Randall County, Texas 79121

 

Debtor/Pledgor:

 

Apollo LNG, Inc.,

a Texas corporation

3001 Knox, Suite 407

Dallas, Texas  75205

Debtor/Pledgor:

 

Apollo Resources International, Inc.,

a Utah corporation

3001 Knox, Suite 407

Dallas, Texas  75205

 

 

 

Debtor/Pledgor:

 

TxHLDM, Inc.,

a Texas corporation

3001 Knox, Suite 407

Dallas, Texas  75205

Debtor/Pledgor:

 

Arizona LNG, LLC,

a Nevada limited liability company

3001 Knox, Suite 407

Dallas, Texas  75205

Debtor/Pledgor:

 

Applied LNG Technologies USA, L..L.C.,

a Delaware limited liability company

3001 Knox, Suite 407

Dallas, Texas  75205

 

1.                                      Security Interest.  This Security
Agreement (this “Agreement”) is made and entered into this 30th day of November,
2005 (the “Effective Date”) by and among Oliver Kendall Kelley (“Secured Party”
or “Payee”); Apollo LNG, Inc. (“Apollo LNG”); Apollo Resources
International, Inc. (“Apollo Resources”) (Apollo LNG and Apollo Resources are
collectively referred to as “Apollo”); TxHLDM, Inc., a Texas corporation
(“HLDM”); Arizona LNG, L.L.C., a Nevada limited liability company (“Arizona
LNG”); and Applied LNG Technologies USA, L.L.C., a Delaware limited liability
company (“ALT”).  Apollo LNG, Apollo Resources, HLDM, Arizona LNG, and ALT are
collectively referred to herein as “Debtor.”  For good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Debtor
assigns and grants to Secured Party, a security interest and lien in the
Collateral (hereinafter defined) to secure the payment and the performance of
the Obligations (hereinafter defined).  On even date herewith, Apollo, as Maker,
has executed that certain Promissory Note payable to the order of Secured Party,
as Payee, which is hereinafter more specifically described (the “Promissory
Note”).  As used in this Agreement, the term “Loan Documents” means the
Promissory Note, this Agreement, the Guaranty, and any other note or instrument,
loan agreement, security agreement, deed of trust, mortgage, promissory note,
guaranty, certificate, assignment, instrument, document, or other agreement
concerning or related to the Obligations or any portion thereof.

 

Debtor and Secured Party acknowledge the lien held by Jack B. Kelley, Inc., on
the interest of ALT, in all of the Accounts, Inventory, Equipment, Fixtures,
Instruments and/or Investment Documents, and General Intangibles of ALT, as each
of those terms are hereinafter defined ( “ALT’s Assets”).

 

To the extent, if any, the lien created hereunder is not in a second lien
position with respect to the prior lien of Jack B. Kelley, Inc. in regard to
ALT’s Assets, the Secured Party hereby subordinates the security interest
created under this Security Agreement to the lien of Jack B. Kelley, Inc.  The
prior lien of Jack B. Kelley, Inc. secures payment of a re-advancing note, and
any renewals, extensions and modifications thereof, in the original principal
amount of Eight Million and No/100 Dollars ($8,000,000.00), which is dated
November 1, 2005, executed by ALT, payable to the order of Jack B. Kelley, Inc. 
If default occurs in payment of any part of principal or interest of the
$8,000,000.00 note to Jack B.

 

1

--------------------------------------------------------------------------------


 

Kelley, Inc., or in observance of any covenants of the security agreement or any
other documents establishing and securing said note, the entire debt secured by
this Security Agreement will immediately become payable at the option of Secured
Party.

 

The Secured Party also acknowledges the lien held by Arizona LNG on ALT’s
interest in the following, which are included among the Collateral, as that term
is hereinafter defined:

 

a.                                       all of ALT’s interest in the storage
and loading facilities known as the “Needle Mountain Plant,” which is located
upon the real property described on Exhibit ”A” attached hereto and made a part
hereof; and

 

b.                                      all of ALT’s other Assets.

 

The Debtor and Secured Party hereby acknowledge and agree that the lien held by
Arizona LNG in ALT’s Assets, less and except Arizona LNG’s lien covering ALT’s
interest in and to the storage and loading facilities knows as the Needle
Mountain Plant, is junior to the lien held by Jack B. Kelley, Inc. covering
ALT’s Assets.  The Secured Party and Debtor further acknowledge and agree that
the lien created hereunder is prior and superior to the lien of Arizona LNG in
regard to the storage and loading facilities known as the Needle Mountain Plant
and ALT’s other Assets.  The inferior lien of Arizona LNG secures payment of a
note, and any renewals, extensions and modifications thereof, in the original
principal amount of Ten Million Dollars ($10,000,000), which is dated August 29,
2005, executed by ALT, and payable to the order of Arizona LNG.

 

2.                                      Collateral.  A security interest is
granted in the following collateral described in this Item 2 (the “Collateral”):

 

A.                                    Stock.  All of the shares of stock owned
by Apollo in HLDM, and all of the shares of stock owned by Apollo Resources in
Apollo LNG.

 

B.                                    Member Units.  All of the member units
owned by any Debtor in the following entities:

 

1.                                       Arizona LNG; and

 

2.                                       ALT.

 

C.                                    Other Assets.  All of the assets owned by
HLDM, Apollo LNG, Arizona LNG and ALT (collectively, the “Entities”) including,
without limitation, the following:

 

1.                                       Accounts.  Any and all accounts and
other rights of the Entities to the payment for goods sold or leased or for
services rendered whether or not earned by performance, contract rights, book
debts, checks, notes, drafts, instruments, chattel paper, acceptances, and any
and all amounts due to the Entities from a factor or other forms of obligations
and receivables, now existing or hereafter arising out of the business of the
Entities.

 

2.                                       Inventory.  Any and all goods held as
inventory by the Entities, whether now owned or hereafter acquired, including
without limitation, any and all such goods held for sale or lease or being
processed for sale or lease in the business of any of the Entities, as now or
hereafter conducted, including all materials, goods and other tangible property
held for sale or lease or furnished or to be furnished under contracts of
service or used

 

2

--------------------------------------------------------------------------------


 

or consumed in the business of any of the Entities, along with all documents
(including documents of title) covering such inventory.

 

3.                                       Equipment.  Any and all of the
Entities’ equipment wherever located, whether now owned or hereafter acquired by
replacements, substitutions, trades or purchases.

 

4.                                       Fixtures.  Any and all of the Entities’
goods held as fixtures, whether now existing or hereafter acquired.

 

5.                                       Instruments and/or Investment
Documents.  Any and all of the Entities’ instruments, documents, and other 
writings of any type, which evidence a right to the payment of money and which
are of a type that is transferred in the ordinary course of business by delivery
with any necessary endorsement or assignment, whether now owned or hereafter
acquired, including, without limitation, negotiable instruments, promissory
notes, letters of credit and documents of title owned or to be owned by the
Entities, certificates of deposit, and all liens, security agreements, leases
and other contracts securing or otherwise relating to any of said instruments or
documents.

 

6.                                       General Intangibles.  Any and all of
the Entities’ general intangible property, whether now owned or hereafter
acquired by any of the Entities or used in the business of any of the Entities
currently or hereafter, including, without limitation, all patents, trademarks,
service marks, trade secrets, copyrights and exclusive licenses (whether issued
or pending) literary rights, contract rights and all documents, applications,
materials and other matters related thereto (but only to the extent allowed by
law), all inventions, all manufacturing, engineering and production plans,
drawings, specifications, processes and systems, all trade names, goodwill and
all chattel paper, documents and instruments relating to such general
intangibles.

 

D.                                    Substitutions, Proceeds, and Related
Items.  Any and all substitutes and replacements for, accessions, attachments,
and other additions to, tools, parts, and equipment now or hereafter added to or
used in connection with, and all cash or non-cash proceeds and products of, the
Collateral (including, without limitation, all income, benefits, and property
receivable, received or distributed which results from any of the Collateral,
such as dividends payable or distributable in cash, property or stock; insurance
distributions of any kind related to the Collateral, including, without
limitation, returned premiums, interest, premium and principal payments;
redemption proceeds and subscription rights; and shares or other proceeds of
conversions or splits of any securities in the Collateral); any and all causes
in action and causes of action of Debtor, whether now existing or hereafter
arising, relating directly or indirectly to the Collateral (whether arising in
contract, tort or otherwise and whether or not currently in litigation); all
certificates of title, other documents, accounts, and chattel paper, whether now
existing or hereafter arising directly or indirectly from or related to the
Collateral; all warranties, wrapping, packaging, advertising, and shipping
materials used or to be used in connection with or related to the Collateral;
all of Debtor’s books, records, data, plans, manuals, computer software,
computer tapes, computer systems, computer disks, computer programs, source
codes, and object codes containing any information, pertaining directly or
indirectly to the Collateral and all rights of Debtor to retrieve data and other
information pertaining directly or indirectly to the Collateral from third
parties, whether now existing or hereafter arising; and all returned, refused,
stopped in transit, or repossessed Collateral, any of which, if received by
Debtor, upon request shall be delivered immediately to the Secured Party.

 

3.                                      Description of Obligation(s).  The
following obligations (“Obligations”) are secured by this Agreement: (a) that
certain Promissory Note dated of even date herewith, in the original principal
sum of $6,000,000.00, executed by Apollo, and payable to the order of Secured
Party, and all renewals, extensions or rearrangements thereof; (b) all debts,
obligations and liabilities arising pursuant to the provisions of this Agreement
or any agreement, mortgage,

 

3

--------------------------------------------------------------------------------


 

deed of trust, security agreement, guaranty, or other instrument or agreement
now or hereafter evidencing, securing or relating to the Promissory Note or any
portion thereof, and all amendments, modifications, supplements, renewals,
extensions or rearrangements of any of the above; (c) all debts, obligations,
liabilities,  and agreements of Debtor to Secured Party of the kinds described
in this Item 3., now existing or hereafter arising; (d) all costs incurred by
Secured Party to obtain, preserve, perfect, and enforce this Agreement and
maintain, preserve, collect, and realize upon the Collateral; (e) all other
costs and reasonable attorneys’ fees incurred by Secured Party, for which Apollo
is obligated to reimburse Secured Party in accordance with the terms of the Loan
Documents (hereinafter defined), together with interest at the lower of 13.5%
per annum or the highest lawful rate; and (f) all amounts which may be owed to
Secured Party pursuant to all other loan documents executed between Secured
Party and Apollo.

 

4.                                      Debtor’s Warranties.  Debtor hereby
represents and warrants to Secured Party as follows:

 

A.                                    Financing Statements.  Except for
financing statements filed in favor of Jack B. Kelley, Inc. covering ALT’s
Assets, and except for financing statements filed in favor of Arizona LNG
covering the Needle Mountain Plant and ALT’s other Assets, no financing
statement covering the Collateral is or will be on file in any public office,
except the financing statements relating to this security interest and the
security interests held by Jack B. Kelley, Inc. and Arizona LNG, and no security
interest, other than the one herein created and those held by Jack B.
Kelley, Inc. and Arizona LNG, has attached or been perfected in the Collateral
or any part thereof.

 

B.                                    Ownership.  Debtor owns the Collateral
free from any setoff, claim, restriction, lien, security interest, or
encumbrance except liens for taxes not yet due, the security interests of Jack
B. Kelley, Inc. and Arizona LNG, and the security interest hereunder.

 

C.                                    Fixtures and Accessions.  None of the
Collateral is affixed to real estate or is an accession to any goods, or will
become a fixture or accession, except as expressly set out herein.

 

D.                                    Claims of Debtors on the Collateral.  To
the best of Debtor’s knowledge, all account debtors and other obligors whose
debts or obligations are part of the Collateral have no right to setoffs,
counterclaims or adjustments, and no defenses in connection therewith.

 

E.                                      Power and Authority.  Debtor has full
power and authority to make this Agreement, and all necessary consents and
approvals of any persons, entities, governmental or regulatory authorities, and
securities exchanges have been obtained to effectuate the validity of this
Agreement.

 

5.                                      Debtor’s
Covenants.                                   Until full payment and performance
of all of the Obligations and termination or expiration of any obligation or
commitment of Secured Party to make advances or loans to Debtor, unless Secured
Party otherwise consents in writing:

 

A.                                    Obligation and this Agreement.  Debtor
shall perform all of its agreements herein and in any other agreements between
it and Secured Party.

 

B.                                    Financial Statements.  Each Debtor shall
submit to Secured Party, as soon as available and in any case not later than 120
days after the end of each fiscal year of the Debtor, unaudited consolidated
financial statements of Debtor for such fiscal year consisting of a balance
sheet and a statement of profit and loss as of the last day of such fiscal
year.  Each Debtor’s financial statements shall be true and complete, prepared
in accordance with GAAP, consistently applied, and shall fairly present the
financial operations as of the respective dates thereof.  The obligation of
Debtor to provide Debtor’s financial statements to Secured Party shall terminate
upon a transfer of the Promissory Note to a third party; provided, however, that
upon transfer of the Promissory Note to a third party, each Debtor shall cause
its financial statements to continue to be provided to the third party, upon
written demand and pursuant to an appropriate agreement of confidentiality,
until full payment and satisfaction of the Promissory Note.

 

4

--------------------------------------------------------------------------------


 

C.                                    Ownership and Maintenance of the
Collateral.  Debtor shall keep the Collateral in good condition, save normal
wear and tear.  Debtor shall defend the Collateral against all claims and
demands of all persons at any time claiming any interest therein adverse to
Secured Party.  Debtor shall keep the Collateral free from all liens and
security interests except those for taxes not yet due, the security interests
held by Jack B. Kelley, Inc. and Arizona LNG and the security interest hereby
created.  Upon written demand, Debtor shall furnish to Secured Party on or
before January 1 of each year, proof of payment of ad valorem taxes payable on
the Collateral.

 

D.                                    Insurance.  Debtor shall insure the
Collateral with companies rated “B+”, or higher.  Such insurance shall be in an
amount not less than the fair market value of the Collateral and shall be
against such casualties as are normally found in policies of insurance for
collateral such as the Collateral and businesses such as the businesses of
Debtor.  All insurance policies shall be written for the benefit of Debtor and
Secured Party as their interests may appear, payable to Secured Party as loss
payee, or in other form satisfactory to Secured Party, and such policies or
certificates evidencing the same shall be furnished to Secured Party.  All
policies of insurance shall provide for written notice to Secured Party at least
thirty (30) days prior to cancellation.  Risk of loss or damage is Debtor’s to
the extent of any deficiency in any effective insurance coverage.

 

E.                                      Secured Party’s Costs.  Debtor shall pay
all costs necessary to obtain, preserve, perfect, defend, and enforce the
security interests created by this Agreement, collect the Obligations, and
preserve, defend, enforce, and collect the Collateral, including but not limited
to taxes, assessments, insurance premiums, repairs, rent, storage costs, and
expenses of sales, legal expenses, reasonable attorneys’ fees, and other fees or
expenses for which Debtor is obligated to reimburse Secured Party in accordance
with the terms of the Loan Documents.  Whether the Collateral is or is not in
Secured Party’s possession, and without any obligation to do so and without
waiving Debtor’s default for failure to make any such payment, Secured Party, at
its option, may pay any such costs and expenses, discharge encumbrances on the
Collateral, and pay for insurance on the Collateral, and such payments shall be
a part of the Obligations and bear interest at the rate set out in the
Obligations.  Debtor agrees to reimburse Secured Party on demand for any costs
so incurred.

 

F.                                      Information and Inspection.  Debtor
shall: (i) promptly furnish Secured Party any information with respect to the
Collateral reasonably requested by Secured Party; (ii) allow Secured Party or
its representatives to inspect the Collateral during normal business hours,
wherever located, but without any unreasonable disruption to Debtor’s businesses
and to inspect and copy, or furnish Secured Party or its representatives with
copies of, all records relating to the Collateral and the Obligations;
(iii) promptly furnish Secured Party or its representatives such information as
Secured Party may reasonably request to identify the Collateral. All costs and
expenses incurred by Secured Party according to this Section F shall be borne by
Secured Party.

 

G.                                    Additional Documents.  Debtor authorizes
Secured Party to file one or more financing statements describing the
Collateral.  Debtor shall sign and deliver any papers deemed necessary or
desirable in the judgment of Secured Party to obtain, maintain, and perfect the
security interest hereunder and to enable Secured Party to comply with any
federal or state law in order to obtain or perfect Secured Party’s interest in
the Collateral or to obtain proceeds of the Collateral.

 

H.                                    Parties Liable on the Collateral.  Debtor
shall preserve the liability of all obligors on any Collateral and shall
preserve the priority of all security therefor.

 

I.                                         Records of the Collateral.  Debtor,
at all time, shall maintain records, which shall be accurate in all material
resects, specifying the location of the Collateral; the insurance covering the
Collateral; and the amount of proceeds received from any sale, lease or other
disposition of the Collateral.  Secured Party, at its sole cost and expense, is
hereby given the right to audit, at reasonable intervals, but without any
unreasonable disruption to Debtor’s businesses, the books and records of Debtor,
relating to the Collateral during normal business hours upon reasonable prior
notice.

 

5

--------------------------------------------------------------------------------


 

J.                                      Disposition of the Collateral.  No
Collateral may be sold, or otherwise disposed of by Debtor in any manner without
the prior written consent of Secured Party, unless the sale is an arms length
transaction between disinterested parties and/or occurs in the sale of inventory
in the normal course of business.  Debtor shall apply, within three (3) Business
Days of the receipt thereof, all proceeds from the sale of any of the Collateral
(other than sales of inventory in the normal course of business) to payment of
the principal, interest, and other amounts owing to Secured Party under the Loan
Documents.

 

K.                                    Accounts.  Each account held as Collateral
will represent the valid and legally enforceable obligation of third parties and
shall not be evidenced by any instrument or chattel paper.

 

L.                                     Notice/Location of the Collateral. 
Debtor shall give Secured Party written notice of each office of Debtor in which
records of Debtor pertaining to accounts held as Collateral are kept, and each
location at which the Collateral is or will be kept, and of any change of any
such location.  If no such notice is given, all records pertaining to the
Collateral and all Collateral of Debtor are and shall be kept at the address of
Debtor as noted above.

 

M.                                  Change of Name/Status and Notice of
Changes.  Without the written consent of Secured Party, which consent shall not
be unreasonably withheld, no Debtor shall change its name, change its corporate
status, use any trade name, or engage in any business not reasonably related to
its business as presently conducted.  Debtor shall notify Secured Party
immediately of: (i) any material change in the Collateral, (ii) a change in
Debtor’s residence or location, (iii) a change in any matter warranted or
represented by Debtor in this Agreement, or in any of the Loan Documents or
furnished to Secured Party pursuant to this Agreement, and (iv) the occurrence
of an Event of Default (hereinafter defined).

 

N.                                    Use and Removal of the Collateral.  Debtor
shall not use the Collateral illegally.  Debtor shall not, unless previously
indicated as a fixture, permit the Collateral to be affixed to real or personal
property without the prior written consent of Secured Party.  Debtor shall not
permit any of the Collateral to be removed from the locations specified herein
without the prior written consent of Secured Party, except for the sale of
inventory in the ordinary course of business or except as otherwise permitted by
the Loan Documents.

 

O.                                   Consumer Credit.  If any portion of the
Collateral or proceeds includes obligations of third parties to Debtor, the
transactions giving rise to the Collateral shall conform in all respects to the
applicable state or federal law including, but not limited, to consumer credit
law.  Debtor shall hold harmless and indemnify Secured Party against any cost,
loss, or expense arising from Debtor’s breach of this covenant.

 

P.                                     Power of Attorney.  Debtor appoints
Secured Party as Debtor’s attorney-in-fact with full power in Debtor’s name and
behalf to do every act which Debtor is obligated to do or may be required to do
hereunder; however, nothing in this paragraph shall be construed to obligate
Secured Party to take any action hereunder nor shall Secured Party be liable to
Debtor for failure to take any action hereunder.  This appointment shall be
deemed a power coupled with an interest and shall not be terminable as long as
the Obligations are outstanding and shall not terminate on the disability or
incompetence of Debtor.

 

Q.                                   Waivers by Debtor.  Debtor waives notice of
the creation, advance, increase, existence, extension, or renewal of, and of any
indulgence with respect to, the Obligations; waives presentment, demand, notice
of dishonor, and protest; waives notice of the amount of the Obligations
outstanding at any time, notice of any change in financial condition of any
person liable for the Obligations or any part thereof, notice of any Event of
Default, and all other notices respecting the Obligations; and agrees that
maturity of the Obligations and any part thereof may be accelerated, extended,
or renewed one or more times by Secured Party in its discretion, without notice
to Debtor.  Debtor waives any right to require that any action be brought
against any other person or to require that resort be had to any other security
or to any balance of any deposit account.

 

6

--------------------------------------------------------------------------------


 

R.                                    Other Parties and Other Collateral.  No
renewal or extension of or any other indulgence with respect to the Obligations
or any part thereof, no release of any security, no release of any person
(including any maker, endorser, guarantor, or surety) liable on the Obligations,
no delay in enforcement of payment, and no delay or omission or lack of
diligence or care in exercising any right or power with respect to the
Obligations or any security therefor or guaranty thereof or under this Agreement
shall in any manner impair or affect the rights of Secured Party under the law,
hereunder, or under any other agreement pertaining to the Collateral.  Secured
Party need not file suit or assert a claim for personal judgment against any
person for any part of the Obligations or seek to realize upon any other
security for the Obligations, before foreclosing or otherwise realizing upon the
Collateral. Debtor waives any right to the benefit of or to require or control
application of any other security or proceeds thereof, and agrees that Secured
Party shall have no duty or obligation to Debtor to apply to the Obligation any
such other security or proceeds thereof.

 

S.                                     Compliance with State and Federal Laws. 
Each Debtor will maintain its existence, good standing, and qualification to do
business, where required, and comply with all laws, regulations and governmental
requirements, including without limitation, environmental laws applicable to it
or any of its property, business operations, and transactions.

 

T.                                     Environmental Covenants.  Debtor shall
immediately advise Secured Party in writing of: (i) any and all enforcement,
cleanup, remedial, removal, or other governmental or regulatory actions
instituted, completed, or threatened pursuant to any applicable federal, state,
or local laws, ordinances, or regulations relating to any Hazardous Materials
affecting Debtor’s business operations or the business operations of any of the
Entities; and (ii) all claims made or threatened by any third party against
Debtor relating to damages, contribution, cost recovery, compensation, loss, or
injury resulting from any Hazardous Materials.  Debtor shall immediately notify
Secured Party of any remedial action taken by Debtor with respect to Debtor’s
business operations.

 

U.                                     Possession of Stock.  Apollo shall
deliver possession of the Stock to Secured Party immediately, in a form suitable
for transfer by delivery or accompanied by duly executed instruments of transfer
or assignment in blank with signatures appropriately guaranteed in form and
substance suitable to Secured Party.

 

6.                                      Rights and Powers of Secured Party. 
Secured Party, after default, without liability to Debtor may: obtain from any
person relevant information regarding Debtor or Debtor’s business, which
information any such person also may furnish without liability to Debtor;
require Debtor to give possession or control of any Collateral to Secured Party;
endorse as Debtor’s agent any instruments, documents, or chattel paper in the
Collateral or representing proceeds of the Collateral; take control of proceeds;
release the Collateral in its possession to the Debtor, temporarily or
otherwise;  take control of funds generated by the Collateral, such as proceeds
or refunds from insurance, and use same to reduce any part of the Obligations;
at any time transfer any of the Collateral or evidence thereof into its own name
or that of its nominee; and demand, collect, convert, redeem, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize upon the Collateral,
in its own name or in the name of Debtor, as Secured Party may determine. 
Secured Party shall not be liable for any act or omission on the part of Secured
Party, its officers, agents, or employees, except for its or their own willful
misconduct or gross negligence.  The foregoing rights and powers of Secured
Party will be in addition to, and not a limitation upon, any rights and powers
of Secured Party given by law, elsewhere in this Agreement, or otherwise.  If
Debtor fails to maintain any required insurance, to the extent permitted by
applicable law Secured Party may (but is not obligated to) purchase single
interest insurance coverage for the Collateral which insurance may at Secured
Party’s option: (i) protect only Secured Party and not provide any remuneration
or protection for Debtor directly, and (ii) provide coverage only after the
Obligations or any part thereof have been declared due as herein provided.  The
premiums for any such insurance purchased by Secured Party shall be a part of
the Obligations and shall bear interest as provided in 3(d) hereof.

 

7

--------------------------------------------------------------------------------


 

7.                                      Default.

 

A.                                    Event of Default.  An event of default
(“Event of Default”) shall occur if:

 

1.                                       there is a loss, theft, damage, or
destruction of any material portion of the Collateral for which there is no
insurance coverage or for which, in the opinion of Secured Party, there is
insufficient insurance coverage;

 

2.                                       subject to any applicable grace period,
or notice and cure period, Debtor, on all or part of the Obligations, shall fail
to timely and properly pay or, in a material manner, fail to observe, keep, or
perform any term, covenant, agreement, or condition in this Agreement or in any
other agreement between Debtor and Secured Party concerning or related to the
Obligations, including, but not limited to the Loan Documents;

 

3.                                       Debtor shall wrongfully fail to timely
and properly pay or, in a material manner, fail to observe, keep, or perform any
term, covenant, agreement, or condition in any lease agreement between Debtor
and any lessor pertaining to premises at which the Collateral is located or
stored;

 

4.                                       Debtor abandons any leased premises at
which the Collateral is located or stored and the Collateral is either moved
without the prior written consent of Secured Party or the Collateral remains at
the abandoned premises;

 

5.                                       default is made in any payment, when
due, of the principal of the Promissory Note;

 

6.                                       default is made in any payment, when
due, of any installment of interest on the Promissory Note and such default has
not been cured within three (3) days of the date on which Apollo receives
written notice of the default from Payee;

 

7.                                       Apollo shall fail to perform or
observe, in a material manner, any other term, covenant or agreement contained
in the Promissory Note  or any other of the Loan Documents, and any such failure
shall remain unremedied for twenty (20) days from the date on which Apollo
receives written notice of the default from the Payee;

 

8.                                       Apollo LNG or Apollo Resources, or any
of Apollo Resources’ subsidiaries, shall fail to pay when due any principal of
or interest on any indebtedness (other than the Obligations) in excess of One
Million Dollars ($1,000,000.00) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
related to such indebtedness; or any other event considered an event of default
under any agreement or instrument related to any such indebtedness shall occur
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or such event is to
accelerate, or to permit the acceleration of, the maturity of such indebtedness,
or any such indebtedness shall be declared to be due and payable, or required to
be prepaid, other than a regularly scheduled prepayment (which does not include
any voluntary prepayments) prior to the stated maturity thereof;

 

9.                                       Debtor shall sell all or substantially
all of its assets or Debtor shall pay a dividend or make a distribution to
holders of its securities generally (other than in shares of stock or other
securities of Debtor or rights to purchase stock or other securities of Debtor),

 

8

--------------------------------------------------------------------------------


 

which dividend or distribution, together with all other dividends or
distributions by Debtor on or after the date hereof, shall result in an amount
in excess of twenty-five percent (25%) of Debtor’s assets having been
distributed to its shareholders;

 

10.                                 Debtor institutes proceedings to be
adjudicated as bankrupt or insolvent, or consents to institution of bankruptcy
or insolvency proceedings against it or by the filing by it of a petition or
answer or consent seeking reorganization or release under the federal Bankruptcy
Act or any other applicable federal or state law, or consents to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee or other similar official of Debtor, or of any substantial part of its
property, or makes an assignment for the benefit of creditors, or makes an
assignment for the benefit of creditors, or takes corporate action in
furtherance of any such action;

 

11.                                 within sixty (60) days after the
commencement of an action against Debtor seeking any bankruptcy, insolvency,
reorganization, liquidation, dissolution or other similar relief under any
present or future statute, law or regulation, such action shall not have been
resolved in favor of Debtor or all orders or proceedings thereunder affecting
the operations or the business of Debtor stayed, or if the stay of any such
order or proceeding shall thereafter be set aside, or if, within sixty (60) days
after the appointment without the consent or acquiescence of Debtor of any
trustee, received or liquidator of Debtor or all or any substantial part of its
properties, such appointment shall not have been vacated; or

 

12.                                 any event defined as an Event of Default
under the terms of the Promissory Note occurs.

 

B.                                    Rights and Remedies.  If any Event of
Default shall occur, then, in each and every such case, Secured Party may,
without presentment, demand, or protest; notice of default, dishonor, demand,
non-payment, or protest; notice of intent to accelerate all or any part of the
Obligations; notice of acceleration of all or any part of the Obligations; or
notice of any other kind, all of which Debtor hereby expressly waives, (except
for any notice required under this Agreement, any other Loan Document or
applicable law) at any time thereafter exercise and/or enforce any of the
following rights and remedies at Secured Party’s option:

 

i.                                         Acceleration.  The Obligations shall,
at Secured Party’s option, become immediately due and payable.

 

ii.                                     Possession and Collection of the
Collateral.  At its option: (a) take possession or control of, store, lease,
operate, manage, sell, or instruct any agent or broker to sell or otherwise
dispose of, all or any part of the Collateral; (b) notify all parties under any
account or contract right forming all or any part of the Collateral to make any
payments otherwise due to Debtor directly to Secured Party; (c) in Secured
Party’s own name, or in the name of Debtor, demand, collect, receive, sue for,
and give receipts and releases for, any and all amounts due under such accounts
and contract rights; (d) indorse as the agent of Debtor any check, note, chattel
paper, documents, or instruments forming all or any part of the Collateral;
(e) make formal application for transfer to Secured Party (or to any assignee of
Secured Party or to any purchaser of any of the Collateral) of all of Debtor’s
permits, licenses, approvals, agreements, and the like relating to the
Collateral or to Debtor’s business; (f) take any other action which Secured
Party deems necessary or desirable to protect and realize upon its security
interest in the Collateral; and (g) in addition to the foregoing, and not in
substitution therefor, exercise any one or more of the rights and remedies
exercisable by Secured Party under any other provision of this Agreement, under
any of the other Loan Documents, or as provided by applicable law (including,
without limitation, the Uniform Commercial Code as in effect in Texas
(hereinafter referred to as the “UCC”).  In taking possession of the

 

9

--------------------------------------------------------------------------------


 

Collateral, Secured Party may enter Debtor’s premises and otherwise proceed
without legal process, if this can be done without breach of the peace.  Debtor
shall, upon Secured Party’s demand, promptly make the Collateral or other
security available to Secured Party.  Secured Party shall not be liable for, nor
be prejudiced by, any loss, depreciation or other damages to the Collateral,
unless caused by Secured Party’s willful and malicious act.  Secured Party shall
have no duty to take any action to preserve or collect the Collateral.

 

iii.                                 Receiver.  Obtain the appointment of a
receiver for all or any of the Collateral, Debtor hereby consenting to the
appointment of such a receiver and agreeing not to oppose any such appointment.

 

iv.                                    Sale of the Stock and Voting and Trading
Rights.  Secured Party may exercise the rights and pursue the remedies provided
under Article 9 of the UCC, as adopted in the State of Texas and as currently
effective or as hereafter amended, including but not limited to exercising all
voting rights with respect to the Stock, collecting all dividends and other
distributions with respect to the Stock, and selling the Stock at any public or
private sale, at the Lender’s option, without advertisement.  The Secured Party
may bid and become a purchaser at any such sale, and upon any such sale the
Secured Party shall collect, receive, and hold and apply the proceeds as
provided herein.  Notwithstanding the foregoing, any such sale, and the proceeds
therefrom, must be on terms that are commercially reasonable. If notice of
intended disposition is required by law, such notice, if mailed, shall be deemed
reasonably and properly given if mailed to the address of Debtor appearing on
the records of the Secured Party at least five (5) days before the time of such
disposition.  The proceeds from any such sale or action shall be applied first
to the payment of all legal and other costs and expenses incurred in connection
with the sale or action and next to the payment of the Obligations.  The
balance, if any, of such proceeds remaining after such application shall be paid
to Debtor.  If the proceeds of any such sale or action are insufficient to pay
in full the amounts specified above, Debtor shall remain liable for such
deficiency.  If no Event of Default has occurred and is continuing, Debtor may
exercise any voting rights that Debtor may have as to any of the Collateral.  If
an Event of Default has occurred and is continuing, Secured Party may exercise
all voting rights as to any of the Collateral and Debtor shall deliver to
Secured Party all notices, proxy statements, proxies and other information
relating to the exercise of such rights received by Debtor promptly upon receipt
and, at the request of Secured Party, shall execute and deliver to Secured Party
any proxies or other instruments which are, in the judgment of Secured Party,
necessary for Secured Party to exercise such voting rights.

 

Secured Party shall be entitled to immediate possession of all books and records
evidencing any Collateral or pertaining to chattel paper covered by this
Agreement and it or its representatives shall have the authority to enter upon
any premises upon which any of the same, or the Collateral, may be situated and
remove the same therefrom without liability.  Secured Party may surrender any
insurance policies in the Collateral and receive the unearned premium thereon. 
Debtor shall be entitled to any surplus and shall be liable to Secured Party for
any deficiency.  The proceeds of any disposition after default, which are
available to satisfy the Obligations, shall be applied to the Obligations in
such order and in such manner as Secured Party in its discretion shall decide.

 

Debtor specifically understands and agrees that any sale by Secured Party of all
or part of the Collateral pursuant to the terms of this Agreement may be
effected by Secured Party at times and in manners which  could result in the
proceeds of such sale as being significantly and materially less than might have
been received if such sale had occurred at different times or in different
manners, and Debtor hereby releases Secured Party and its officers and
representatives from and against any and all obligations and liabilities arising
out of or related to the timing or manner of any such sale.

 

If, in the opinion of Secured Party, there is any question that a public sale or
distribution of any Collateral will violate any state or federal securities law,
Secured Party may offer and sell such Collateral in a transaction exempt from
registration under federal securities law, and any such sale made in good faith
by Secured Party shall be deemed “commercially reasonable.”

 

10

--------------------------------------------------------------------------------


 

8.                                      General.

 

A.                                    Parties Bound.  Secured Party’s rights
hereunder shall inure to the benefit of its successors and assigns.  In the
event of any assignment or transfer by Secured Party of any of the Obligations
or the Collateral, Secured Party thereafter shall be fully discharged from any
responsibility with respect to the Collateral so assigned or transferred, but
Secured Party shall retain all rights and powers hereby given with respect to
any of the Obligations or the Collateral not so assigned or transferred.  All
representations, warranties, and agreements of Debtor, if more than one are
joint and several, and all shall be binding upon the personal representatives,
heirs, successors, and assigns of Debtor.

 

B.                                    Waiver.  No delay of Secured Party in
exercising any power or right shall operate as a waiver thereof; nor shall any
single or partial exercise of any power or right preclude other or further
exercise thereof or the exercise of any other power or right.  No waiver by
Secured Party of any right hereunder or of any default by Debtor shall be
binding upon Secured Party unless in writing, and no failure by Secured Party to
exercise any power or right hereunder or waiver of any default by Debtor shall
operate as a waiver of any other or further exercise of such right or power or
of any further default.  Each right, power, and remedy of Secured Party as
provided for herein or in any of the Loan Documents, or which shall now or
hereafter exist at law or in equity or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other such right,
power, or remedy.  The exercise or beginning of the exercise by Secured Party of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by Secured Party of any or all other such rights,
powers, or remedies.

 

C.                                    Agreement Continuing.  This Agreement
shall constitute a continuing agreement, applying to all future as well as
existing transactions, whether or not of the character contemplated at the date
of this Agreement, and if all transactions between Secured Party and Debtor
shall be closed at any time, shall be equally applicable to any new transactions
thereafter.  Provisions of this Agreement, unless by their terms exclusive,
shall be in addition to other agreements between the parties.  Time is of the
essence of this Agreement.

 

D.                                    Definitions.  Unless the context indicates
otherwise, definitions in the UCC apply to words and phrases in this Agreement;
if UCC definitions conflict, Article 9 definitions apply.

 

E.                                      Notices.  Notice shall be deemed
reasonable if mailed postage prepaid at least five (5) days before the related
action (or if the UCC elsewhere specifies a longer period, such longer period)
to the address of Debtor given above, or to such other address as any party may
designate by written notice to the other party.  Each notice, request, and
demand shall be deemed given or made, if sent by mail, upon the earlier of the
date of receipt or five (5) days after deposit in the U.S. Mail, first class
postage prepaid, or if sent by any other means, upon delivery.

 

F.                                      Modifications.  No provision hereof
shall be modified or limited except by a written agreement expressly referring
hereto and to the provisions so modified or limited and signed by Debtor and
Secured Party.  The provisions of the Agreement shall not be modified or limited
by course of conduct or usage of trade.

 

G.                                    Applicable Law and Partial Invalidity. 
This Agreement has been delivered in the State of Texas and shall be construed
in accordance with the laws of that State.  Wherever possible each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.  The invalidity
or unenforceability of any provision of any Loan Document to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

H.                                    Financing Statement.  To the extent
permitted by applicable law, a carbon, photographic, or other reproduction of
this Agreement or any financing statement covering the Collateral shall be
sufficient as a financing statement.

 

11

--------------------------------------------------------------------------------


 

I.                                         Controlling Document.  To the extent
that this Security Agreement conflicts with or is in any way incompatible with
any other Loan Document concerning the Obligations, any promissory note shall
control over any other document, and if such note does not address an issue,
then each other document shall control to the extent that it deals most
specifically with an issue.

 

J.                                      NOTICE OF FINAL AGREEMENT.  THIS WRITTEN
SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH THAT CERTAIN
PURCHASE AND SALE AGREEMENT BY AND BETWEEN SECURED PARTY AND APOLLO DATED
EFFECTIVE NOVEMBER 30, 2005, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

Signature page to follow.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their duly authorized representatives as of the date first
above written.

 

 

Debtor/Pledgor:

 

 

 

APOLLO LNG, INC.,

 

a Texas corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Debtor/Pledgor:

 

 

 

APOLLO RESOURCES INTERNATIONAL, INC.,

 

a Utah Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Debtor/Pledgor:

 

 

 

TxHLDM, INC.,

 

a Texas Corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Debtor/Pledgor:

 

 

 

ARIZONA LNG, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

 

 

 

 

 

 

Debtor/Pledgor:

 

 

 

APPLIED LNG TECHNOLOGIES USA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

13

--------------------------------------------------------------------------------


 

 

 

 

Oliver Kendall Kelley

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Description of the property upon which the Needle Mountain Plant is located

 

The Needle Mountain Plant is located upon two (2) tracts out of Section 36, in
Township 16 North, Range 21 West, Gila and Salt River Base Line and Meridian,
Mojave County, Arizona, more particularly described as follows:

 

Tract 1:

 

Beginning at a 1980 U.S. Department of Interior brass cap for the West 1/4
corner of said Section 36, thence South 0º02’57” West 395.2 feet to a point,
thence South 89º57’55” East 520.0 feet to the true point of beginning;

 

Thence South 89º57’55” East 248.00 feet;

Thence South 0º00’08” East 235.41 feet;

Thence South 50º38’33” West 324.99 feet;

Thence North 0º00’08” West 445.60 feet to the true point of beginning,

 

containing 1.882 acres, more or less.

 

Tract 2:

 

Beginning at a 1980 U.S. Department of Interior brass cap for the West 1/4
corner of said Section 36, thence South 0º02’57” West 395.2 feet to a point,
thence South 89º57’55” East 768.0 feet to the true point of beginning;

 

Thence South 89º57’55” East 127.15 feet;

Thence South 0º00’08” East 127.65 feet;

Thence South 49º44’13” West 166.62 feet;

Thence North 0º00’08” West 235.41 feet to the true point of beginning,

 

containing 0.530 acres, more or less.

 

15

--------------------------------------------------------------------------------